Order denying defendant’s motion to set aside verdict, vacate judgment and grant a new trial, reversed upon the law and the facts, with costs, and motion granted, without costs. The affidavits submitted in behalf of defendant clearly show that the statement offered in evidence by defendant was signed by the witness Anna M. Young, and that when she denied it upon the trial she committed perjury. There is nothing in the record which indicates that defendant did anticipate or could reasonably have anticipated that the witness would deny her signature to the statement. The statement, coupled with the witness’s denial of her signature, if it were demonstrated that she had signed it, may have changed the result of the trial. Rich, Jayeox, Young, Kapper and Lazansky, JJ., concur.